In re Edgar, James; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 89KA-0287; Parish of Orleans, Criminal District Court, Div. “D”, No. 305-124.
Prior report: La.App., 570 So.2d 88.
Granted. The defendant’s convictions and sentences for attempted first degree murder and aggravated rape, arising out of a single act of sexual assault on the victim, violate the Double Jeopardy Clause. State ex rel. Norwood v. Blackburn, 511 So.2d 1143 (La.1987); State ex rel. Wikberg v. Henderson, 292 So.2d 505 (La.1974). Accordingly, the defendant’s conviction and sentence for attempted first degree murder are vacated. State v. Doughty, 379 So.2d 1088 (La.1980).